DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 11/22/2022.
Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.
With regard to the arguments on pages 8-17,
For clarity, applicant points to Figure 14, in part, for support for the instant claim amendments, but the Examiner respectfully notes that the embodiment of Figure 14 cannot provide support for the instant amendments as the magnets are arranged side by side in the axial direction of the yoke, and applicant’s newly added claim language expressly excludes this feature.   
With regard to the arguments on pages 18-19 directed towards the previous 112(b) rejections,
Applicant states that the claims have been amended to correct the deficiencies noted, but the Examiner respectfully disagrees.  For example, Claim 1 still recites the phrase “to detect a density of a magnetic flux” which was previously recited due to such a phrase being unclear.  Claim 1 is a method claim, but the above phrase is reciting an intended use of the plurality of Hall elements.  It is unclear if the Hall elements are being positively recited to detect the magnetic field, especially where applicant later relies upon the output of the Hall elements in the last paragraph.  In order to make the determination claimed in the last paragraph, the Hall elements must be used to detect the magnetic field, but the claim does not positively require them to detect the magnetic field.  As such, it is unclear whether this feature is required in the claim.
With regard to the arguments on pages 27-32 directed towards Tada et al. (Tada) (US 2018/0202975 A1) in view of Hashimoto et al. (Hashimoto) (US 2012/0007596 A1),
First, the Examiner notes applicant if the positively recited limitations are not met, then the unexpected advantages are not obtained.  However, the original disclosure does not state that the argued advantages are “unexpected.”  Applicant, respectfully, has not demonstrated unexpected results as no evidence on the record supports calling any benefit of the disclosure “unexpected.”
Second, the Examiner respectfully notes that there is no requirement that the prior art identify or disclosure the same advantages noted by applicant.  For example, MPEP 2144(IV) explains “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”
That stated, applicant argues that the prior art does not disclose a plurality of magnets which are provided at regular intervals along an outer circumference of the yoke in a circumferential direction and are not arranged side by side in the axial direction of the yoke, and which are polarized in a direction in which the magnets face the magnetic pipe.  The Examiner respectfully disagrees.
Tada initially discloses a magnet (2) polarized in a direction in which the magnet faces the magnetic pipe (P) along with a corresponding Hall element (3) axially spaced from the magnet as seen below:

    PNG
    media_image1.png
    256
    460
    media_image1.png
    Greyscale

Tada then discloses “Alternatively, an inspection probe 100 can include a plurality of Hall elements 3. In a case where an inspection probe 100 includes a plurality of Hall elements 3, a yoke 1 has a form of a cylinder or a circular column, and a plurality of magnets 2 are provided at regular intervals along an outer circumference of the yoke 1. Then, the plurality of Hall elements 3 are provided on respective magnetic circuits formed by the plurality of magnets 2 and the yoke 1 so that each of the plurality of Hall elements 3 outputs a large voltage in a case where a density of a magnetic flux flowing through the corresponding magnetic circuit is small” in paragraph [0069].
As such, Tada discloses that plural magnets with their own respective Hall elements can be used, and where the combination of these elements is provided at regular intervals along an outer circumference of the yoke 1.  Tada is therefore disclosing plural combinations of what is shown in the above marked up Figure 2 can be used along the circumference of the pipe.  What Tada does not clearly disclose is how this embodiment is implemented.  
Hashimoto fills this gap by disclosing that it is known, for a similar inspection probe as Tada, to place plural magnets, such as the magnets that form one of the magnet rings (3), in a circumferential direction of a yoke (note these figures are part of Figure 4 and Figure 5):

    PNG
    media_image2.png
    247
    282
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    233
    241
    media_image3.png
    Greyscale

Hashimoto thus teaches that it is known to place the magnets around the yoke in a circumferential direction of the yoke, because its easier to mount the magnets (Paragraph [0059]) in this manner.
The combination of these references teaches that the magnets already disclosed by Tada, and their corresponding Hall elements, can be placed in the circumferential direction of the yoke, thus taking what is shown in Figure 2 of Tada and duplicating this magnet and sensor combination with plural versions of this combination being placed in the circumferential direction of the yoke.  Such a combination would reasonably disclose a plurality of magnets which are provided at regular intervals along an outer circumference of the yoke in a circumferential direction and are not arranged side by side in the axial direction of the yoke, and which are polarized in a direction in which the magnets face the magnetic pipe.
Note that while Hashimoto may disclose two magnet configurations placed side by side in the axial direction, the Examiner is not teaching in this configuration.  Instead, the Examiner is only relying upon the suggestion that the magnets, and their associated Hall elements, already disclosed in Tada can be placed in the circumferential direction, such as that of magnet 3 in Hashimoto.  
Applicant notes that Hashimoto does not disclose a Hall element and argues that Tada does not disclose the plurality of Hall elements being arranged side by side with the plurality of magnets in an axial direction of the yoke and being provided at regular intervals along the outer circumference of the yoke in the circumferential direction, but the Examiner respectfully notes that Tada already discloses plural magnets with their own respective Hall elements can be used, and where the combination of these elements is provided at regular intervals along an outer circumference of the yoke 1, as seen in Figure 1 and paragraph [0069]. As such, by teaching that the plural magnets, with their corresponding Hall elements, as seen in Figure 1, are placed in the circumferential direction of the yoke, in the combination, the prior art combination would disclose the argued claim feature.  Note that Hashimoto is only being relied upon for the suggestion of how the magnets, and therefore their corresponding Hall elements, can be arranged with regard to the yoke.  
As such, the Examiner respectfully disagrees with applicant. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “the plurality of Hall elements being arranged side by side with the plurality of magnets in an axial direction of the yoke and being provided at regular intervals along the outer circumference of the yoke in the circumferential direction to detect a density of a magnetic flux flowing in the plurality of magnetic circuits from the yoke toward the magnetic pipe or from the magnetic pipe toward the yoke through the outside of the plurality of magnets along a radial direction of the magnetic pipe” on the last six lines of the first paragraph of the claim is indefinite.
At issue here is that Claim 1 is a method of using claim, but applicant, in the above phrase, is reciting an intended use of the plurality of Hall elements where applicant recites “to detect a density of a magnetic flux.”  Because method of using claims recite the actual use of the device, it is unclear if the intended use is required in the claim and it is unclear if applicant is positively reciting the detection of a density of a magnetic flux.  It is further unclear which statutory category the claim should be examined under as applicant is reciting both apparatus features and method features in the same positive manner.  It is suggested to either use functional language to state that the elements are configured to detect, or to positively recite the actual detection of the density.  
As to Claim 2,
This claim stands rejected for incorporating and reciting the above rejected subject matter of Claim 1 and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (Tada) (US 2018/0202975 A1) in view of Hashimoto et al. (Hashimoto) (US 2012/0007596 A1).
As to Claims 1, 4, and 7,
Tada discloses A method of measuring a defect of a magnetic pipe so as to inspect the defect, comprising the steps of: measuring an output from a plurality of Hall elements by inserting, into the magnetic pipe (Paragraph [0069]), an inspection probe (100) including (i) a yoke (1) that is hollow cylindrical (Paragraph [0030]), (ii) a plurality of magnets (2) which are provided at regular intervals along an outer circumference of the yoke and which are polarized in a direction in which the plurality of magnets face the magnetic pipe (P) (Paragraph [0069]), (Figure 2), and (iii) the plurality of Hall elements which are provided on a plurality of magnetic circuits each of which extends from one of the plurality of magnets to the yoke and extends from the yoke to the magnetic pipe through an outside of said one of the plurality of magnets and returns from the magnetic pipe to said one of the plurality of magnets (Paragraph [0069]), (Figure 2), or extends from one of the plurality of magnets to the magnetic pipe and extends from the magnetic pipe to the yoke through an outside of said one of the plurality of magnets and returns from the yoke to said one of the plurality of magnets (Paragraph [0069]), (Figure 2), the plurality of Hall elements being arranged side by side with the plurality of magnets in an axial direction of the yoke to detect a density of a magnetic flux flowing in the plurality of magnetic circuits from the yoke toward the magnetic pipe or from the magnetic pipe toward the yoke through the outside of the plurality of magnets along a radial direction of the magnetic pipe (Paragraphs [0034],[0069]), (Figure 2), (Claim 1); and a defect depth calculating section which, based on the output from the plurality of Hall elements, (i) determines whether or not the magnetic pipe has a defect and (ii) calculates a depth of the defect in directions in which the magnetic pipe and the plurality of magnets face each other (Paragraph [0069]), (Claim 1).
Tada explains that a plurality of magnets are provided at regular intervals along an outer circumference of the yoke (Paragraph [0069]), but Tada does not explicitly disclose that the plurality of magnets are provided at regular intervals along an outer circumference of the yoke in a circumferential direction and are not arranged side by side in the axial direction of the yoke, and does not explicitly disclose the plurality of Hall elements being arranged side by side with the plurality of magnets in an axial direction of the yoke and being provided at regular intervals along the outer circumference of the yoke in the circumferential direction.
Hashimoto discloses a plurality of magnets (see the magnets of (3) for example) are provided at regular intervals along an outer circumference of the yoke in a circumferential direction and are not arranged side by side in the axial direction of the yoke (Paragraphs [0059], [0060]), (Figures 1, 4, and 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Tada to include the plurality of magnets are provided at regular intervals along an outer circumference of the yoke in a circumferential direction and are not arranged side by side in the axial direction of the yoke, and the plurality of Hall elements being arranged side by side with the plurality of magnets in an axial direction of the yoke and being provided at regular intervals along the outer circumference of the yoke in the circumferential direction given the above disclosure and teaching of Hashimoto in order to advantageously make it possible to easily bond the permanent magnets onto the cylindrical yoke without need to secure the permanent magnets by vise or the like (Paragraph [0059]), and in order to advantageously making it easier to mount the magnets (Paragraph [0059]).
As to Claims 2 and 5,
Tada discloses wherein: in a relationship between a relative permeability of the magnetic pipe and a density of a magnetic flux density flowing through the plurality of magnetic circuits based on a magnetic field generated by the plurality of magnets, there are a first region, a second region, and a third region, the first region being a region where the density of the magnetic flux is small, the second region being a region where the density of the magnetic flux is at a moderate level, the third region being a region where the density of the magnetic flux is large and the relative permeability of the magnetic pipe monotonically decreases as the density of the magnetic flux increases; and the plurality of magnets generate the magnetic field such that the density of the magnetic flux flowing through the plurality of magnetic circuits is the density of the magnetic flux in the third region (Paragraphs [0038]-[0040]), (Figure 4/ note the three regions in the bottom graph of Figure 4 correspond to the claimed first, second, and third regions).
As to Claim 3,
Tada discloses  obtaining, before the measuring, a relational formula indicative of a relationship between an output from the plurality of Hall elements and a depth of a defect of the magnetic pipe to be inspected, the obtaining being carried out by associating, with use of a calibration magnetic pipe, an actual value of a depth of a defect of the calibration magnetic pipe with an output from the plurality of Hall elements, in the calculating, the depth of the defect of the magnetic pipe being calculated, based on the relational formula, in accordance with the output from the plurality of Hall elements (Claim 2), (Paragraph [0069]).
As to Claim 6,
Tada discloses a storage section in which a relational formula indicative of a relationship between an output from the plurality of Hall elements and a depth of a defect of the magnetic pipe to be inspected is stored, which relational formula is obtained by associating, with use of a calibration magnetic pipe, an actual value of a depth of a defect of the calibration magnetic pipe with an output from the plurality of Hall elements, the defect depth calculating section calculating, based on the relational formula, the depth of the defect of the magnetic pipe in accordance with the output from the plurality of Hall elements (Claim 4), (Paragraph [0069]).
As to Claim 9,
Tada in view of Hashimoto discloses the yoke is provided so as to face a surface of each of the plurality of magnets (Figures 1,2), which surface is opposite a surface which faces the magnetic pipe (Figure 2); and the plurality of magnetic circuits are formed by each of the plurality of magnets, the magnetic pipe, and the yoke (Figures 1,2), (Paragraph [0069]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858